Citation Nr: 0004717	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  92-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic sinusitis and rhinitis for the period from June 26, 
1992.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1991 rating decision of the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina, 
Regional Office (RO), which denied the veteran's claim for a 
compensable evaluation for chronic sinusitis and rhinitis.  

In December 1991, the hearing officer assigned a 10 percent 
evaluation for chronic sinusitis and rhinitis.  In a December 
1991 rating decision, the RO implemented that determination, 
effective December 21, 1990.  In April 1993, the Board 
remanded the case to the RO for development for issues no 
longer on appeal.  

In June 1992, the veteran requested an increased rating for 
service-connected chronic sinusitis and rhinitis.  He also 
claimed service connection for a stomach condition, i.e., 
ulcer, and diabetes mellitus secondary to medications used to 
treat sinusitis and rhinitis.  In May 1994, the RO awarded a 
30 percent evaluation for chronic sinusitis and rhinitis, 
effective from June 26, 1992.  The RO denied service 
connection for stomach and ulcer conditions and diabetes 
mellitus.  The RO notified the veteran of that decision by 
letter dated June 1, 1994.  38 C.F.R. § 20.302 (1995).  The 
RO also granted service connection for a donor site scar of 
the right thigh, noncompensable, but denied an increased 
rating for the skin graft of the right lower leg and a 
compensable for rating a donor site scar.  These claims were 
later denied by the Board in October 1995.  Finally, the RO 
denied an increased rating for a donor site scar of the left 
thigh.  The veteran clarified the confusion regarding the 
donor site scar and withdrew his appeal with respect to this 
issue in July 1994.  

In the October 1995 decision, the Board determined the 
veteran had not withdrawn his appeal of the denial for an 
increased evaluation for chronic sinusitis and rhinitis.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board remanded 
the issue to the RO for additional development.  

In the Board's October 1996 decision, it was noted that in 
August 1996, the veteran's representative raised the issue of 
service connection for sleep apnea secondary to the veteran's 
service-connected chronic sinusitis and rhinitis.  This issue 
is referred to the RO for further action.  

The Board's October 1996 decision granted a 30 percent 
rating, and no more, for chronic sinusitis and rhinitis for 
the period from December 21, 1990, to June 25, 1992.  The 
issue as noted on the title page of this decision was 
remanded for additional development.  The RO has returned the 
case for final appellate review.  


FINDINGS OF FACT

1.  The RO took all appropriate action in order to obtain all 
relevant evidence necessary for a determination in this case.

2.  The competent and probative evidence does not demonstrate 
that the veteran has had post-operative residuals, following 
a radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations; or radical surgery with chronic osteomyelitis; or 
near constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
period from June 26, 1992, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6510 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6510 
(effective Oct. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Thus, VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

In the Board's October 1996 remand, the Board requested that 
the RO contact the veteran to furnish the identifying 
information of treatment providers for his chronic sinusitis 
and rhinitis since 1995.  In a November 1996 letter, the RO 
requested that information.  The letter was not returned as 
undeliverable.  However, there was no response from the 
veteran.  The Board finds that the RO took the necessary 
action in response to the Board's remand.  (The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.)  

The Board's October 1996 remand also requested the RO to 
schedule a VA examination for the veteran.  In February 1998, 
the RO scheduled an examination for the veteran, but he 
failed to report.  When the RO attempted to contact the 
veteran by letter in May 1998 regarding the possibility of 
rescheduling an examination as well as to inform him of 
possible consequences for failure to report, the letter was 
returned as undeliverable.  The veteran did not report to the 
VA any change of address.  Id.  Subsequently, the RO made 
various efforts to locate the veteran.  

When the RO attempted to schedule another examination for the 
veteran, the veteran's wife called in September 1998 to 
report that the veteran was imprisoned.  A November 1998 VA 
Memorandum indicates that the veteran was convicted of a 
felony in November 1998.  Subsequently, the RO noted the 
closest VA facility to the prison, and another examination 
was scheduled in February 1999.  It was noted that the 
veteran failed to report.  

In February 2000 written arguments, the veteran's 
representative requested that the case be remanded for 
further action for scheduling an examination in light of 
38 C.F.R. § 3.326(b).  

The Board is cognizant of the holdings of the United States 
Court of Appeals for Veterans Claims (Court) with respect to 
incarcerated veterans.  In Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), the Court addressed the question as to the 
application of the duty to assist incarcerated veterans.  The 
Court cautioned that those who adjudicate claims of 
incarcerated veterans must be certain to tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans.  See also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

In the instant case, the Board finds that the case does not 
require a remand for additional development.  First, the RO 
made reasonable attempts to have the veteran examined.  The 
RO was aware of the veteran's incarceration when the latest 
attempt at scheduling an examination for him was made.  VA 
does not have the authority to compel the release of the 
appellant from a state correctional facility to ensure his 
presence at a VA hospital for the purpose of obtaining an 
examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Despite the RO's several attempts at scheduling examinations, 
there was no response at all from the veteran, including 
following the initial attempt when the RO's letter had 
apparently been received.  

Since the Board finds that the RO made sufficient effort to 
obtain evidence needed in this appeal, the duty to assist has 
been satisfied.  38 U.S.C.A. § 5107(a).

The Board otherwise notes that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(a)(b) (1999).  On review of the 
record, the Board notes that the veteran had not been 
informed of the consequences of failing to report for an 
examination prior to his nonattendance of the RO's first 
attempt at scheduling an examination in February 1998.  
Subsequently, the RO's attempts to schedule the veteran for 
an examination were frustrated since the veteran was 
incarcerated.  In sum, the veteran's lack of prior 
information pertinent to the consequences of failing to 
report for a VA examination and his imprisonment present good 
cause regarding his failure to report for the examinations.  
Rather than automatically deny the veteran's claim under the 
regulatory provisions of 38 C.F.R. § 3.655, the Board, like 
the RO, will evaluate the veteran's claim based on the 
evidence of record.  

Factual Background

Service medical records indicate the veteran was treated for 
sinusitis on numerous occasions while in service.  On VA 
examination in January 1978, the veteran complained of 
plugging of the nostrils, excessive drainage, pain over the 
eyes, headaches and occasional bloody nasal discharge.  
Examination revealed red mucosa, swollen turbinates, 
tenderness in the supraorbital and intraorbital regions, and 
the presence of nasal secretions.  The septum was deviated to 
the right.  It was noted that the veteran had never been 
treated surgically for his sinus disorder.  X-ray examination 
showed paranasal sinuses with normal transparency.  The 
diagnosis was alleged chronic sinusitis, not confirmed by 
examination.  

VA outpatient treatment records dated in December 1990 to May 
1991 indicate that the veteran sought treatment for 
sinusitis.  On examination in December 1990, he complained of 
nasal congestion, mainly at night, and reported that he took 
several medications.  An ear, nose and throat examination was 
negative.  The chest was clear.  The impression was chronic 
sinusitis. An examination in February 1991 revealed hyperemic 
nasal passages.  It was reported that he had bleeding from 
the nasal area and chest congestion.  Recurrent, chronic 
sinusitis was diagnosed and antibiotics were prescribed on a 
regular basis.  In February 1991, the veteran filed a claim 
for an increased evaluation for his service-connected 
sinusitis on the basis that it had worsened considerably over 
the past six months.  He indicated that he had retired in 
October 1990 and that his sinusitis had interfered with his 
second livelihood as a gold caster for custom jewelry.

On VA examination in May 1991, the veteran reported a history 
of recurrent sinus infections and related symptoms such as 
pain, coughing and nasal discharge since 1965.  He stated 
that his symptoms had worsened over the past six months with 
his attempt to establish a gold casting business which 
required polishing gold using a finely divided powder.  He 
reported that his nasal discharge was not purulent or bloody.  
The examiner noted clear nasal passages with no evidence of 
nasal septal deviation or obstruction.  Mucus membranes 
appeared normal.  The maxillary sinus transilluminated 
satisfactorily, although the frontal sinuses could not be 
adequately illuminated due to the lack of proper equipment.  
There was no nasal discharge or tenderness over the maxillary 
or frontal sinuses.  X-ray examination revealed well-aerated 
paranasal sinuses with no evidence of sinusitis or unusual 
masses or densities.  The bony structures were intact.  There 
was evidence of slight hypertrophy of the turbinates, 
bilaterally, which the examiner opined could be secondary to 
allergic pathology.  

Additional VA outpatient treatment records, dated in August 
to November 1991, indicate that the veteran continued to seek 
treatment on a frequent basis for congestion, sinus 
infections, discharge, coughing and headaches.  In September 
1991, he complained of a headache, nasal pain, difficulty 
sleeping and aching.  He was noted to have hyperemic oral 
pharynx.  The impression was recurrent sinusitis; antibiotics 
were again prescribed.  The following month, he again sought 
treatment for sinus problems.  It was noted that he had had 
ten sinus infections over the past year, although he 
indicated that he did not wish to undergo surgery for his 
sinus condition.  He stated that the symptoms used to be 
seasonal, but that for the past year, had been almost 
constant.  In November 1991 he was seen on two occasions; he 
complained of a sinus infection with bloody drainage, low 
grade fever, productive cough and persistent headaches.  He 
stated that this condition occurs every four to six weeks.  
The veteran's mucosa was noted to be red and edematous with 
bleeding; erythematous posterior oral pharynx and narrowing 
of the left nasal passage was also noted.  Chronic sinusitis 
was diagnosed and antibiotics were again prescribed.  

The veteran testified he experiences headaches, coughs, and 
congestion as a result of his service-connected sinusitis and 
rhinitis.  Transcript, p. 1 (Dec. 1991).  He testified he has 
constant drainage, crusting and bleeding and that he must 
take antibiotics every four to six weeks.  Tr., pp. 2-3.  He 
described his symptomatology as "severe and almost 
constant."  Tr., p. 5.  In addition, the veteran contended 
that the VA examination of his sinuses was inadequate.  
Specifically, he testified that the proper equipment was not 
available to the examiner and that the examination was 
cursory, at best.  Tr., pp. 3-4.  He also indicated he was 
only moderately congested on the day of the examination, but 
that he was not completely congested as he was at the 
hearing.  Tr., pp. 7-8.  

In December 1991, the veteran was seen again for his sinus 
condition.  He complained of headaches, maxillary pain, 
yellow and bloody postnasal drainage, and coughing; the 
impression was chronic sinusitis.  The veteran again 
indicated that he did not wish to be referred to the Ear, 
Nose, and Throat Clinic.  VA outpatient treatment records 
dated in January, February, March, April and June 1992, 
indicate that the veteran continued to be seen on a frequent 
basis, complaining of similar symptoms, including headaches, 
sinus pain and infection and drainage; chronic, recurrent 
sinusitis was diagnosed.  In June 1992, the veteran submitted 
a statement indicating that his service-connected sinusitis 
and rhinitis had recently become more severe.  

VA outpatient treatment records dated in August 1992 indicate 
that the veteran sought treatment for a "stopped up" nose and 
drainage (post nasal).  The drainage was sometimes green or 
yellow.  The symptoms had been present for 3-4 days.  
Objective examination revealed that there was red mucus and 
edema.  The assessment was chronic sinusitis.  In September 
1992, the veteran was treated for recurrent sinus infection 
and headache.  Clinical examination showed no tenderness over 
the sinuses.  In October 1992, the veteran had complaints of 
his sinuses getting congested again for the preceding 3-4 
days.  The drainage was a little bloody.  The assessment was 
chronic sinusitis.  In November 1992, the veteran complained 
of sinus congestion with bloody and yellowish mucus material.  
Headaches were also reported that month.  The impression was 
recurrent sinusitis.  The veteran was again treated for sinus 
congestion in December 1992.  The nose was red and edematous.  
Different antibiotics were prescribed for the recurrent 
infection.  A December 1992 VA X-ray of the sinuses revealed 
left maxillary sinusitis.  

VA outpatient treatment records dated in January, February, 
April and May 1993 show that the veteran continued to receive 
treatment for sinusitis.  In June 1993, the veteran reported 
pain in the frontal and maxillary sinuses.  Recurrent 
sinusitis was diagnosed.  In July 1993, it was noted that the 
veteran's recurrent sinusitis required frequent antibiotics.  
The veteran complained of headaches, sinus pain, blood from 
the nose, and a low-grade fever of 2 days' duration.  The 
veteran had been advised to have surgery but he refused.  The 
diagnostic impression was chronic sinusitis with 
exacerbation.  

The veteran was afforded a VA examination in August 1993, 
during which the veteran complained of a worsening of 
symptoms.  He stated that a surgical procedure for sinusitis 
had been suggested to him.  The veteran reported being 
bothered on a daily basis by nasal congestion, fullness, 
pressure and difficulty breathing.  His present complaints 
were also reported by him to include severe daily headaches, 
inability to breathe, frequent postnasal drip, and crusting 
of blood in the nostrils.  The problems were reportedly equal 
bilaterally, occasionally worse on the right.  He took anti-
allergy medication which seemed to help him significantly.  

On physical examination, the veteran had a nasal septal 
deviation with most of the obstruction of the left 
anteriorly.  There was some clear mucus discharge, 
bilaterally.  Oral pharyngeal examination was unremarkable.  
Rhinitis was suspected.  An X-ray was negative for 
abnormalities.  The diagnosis was clinical history of 
rhinitis and sinusitis with physical evidence of chronic 
rhinitis.     

VA outpatient treatment records dated in October 1993 show 
that the veteran sought treatment for a flare-up of sinusitis 
that had begun 2 days before.  At times, nasal drainage was 
bloody, and there was nasal obstruction and frontal 
headaches.  In November 1993, the veteran complained of 
headaches and pain behind the eyeballs and inside the nasal 
cavity.  In December 1993, the veteran complained of 
congestion.  

VA outpatient treatment records dated in January and February 
1994 show that the veteran continued treatment for sinusitis.  
In April 1994, the veteran was treated for complaints of 
sinus pain, congestion, low-grade fever, and headaches of 2-3 
days' duration.  A history of chronic sinusitis, requiring 
frequent antibiotics was noted.  In May 1994, the veteran 
stated that he had nasal symptoms/discharge, especially in 
the spring/fall, when reading magazines, exposed to dust, 
etc.  The diagnostic impression was allergic rhinitis.  
Treatment was also sought in June, September and October 
1994.  In November 1994, the veteran complained of sinus 
problems over the preceding 3 weeks, for which medication was 
ineffective.  He also complained of headaches, low-grade 
fever and nosebleed.  The diagnostic impression was chronic 
sinusitis.  The examiner noted that the veteran had been 
treated several times with short courses of antibiotics and 
that he did not prefer surgical intervention.  

VA outpatient treatment records dated in February 1995 show 
that the veteran developed coryzal symptoms.  The impression 
was upper respiratory infection/pharyngitis.  In June 1995, 
it was noted that the veteran still had recurrent sinus 
congestion that had flared up 3 days before, with purulent 
nasal drainage.  In October 1995, he had been doing better, 
following treatment that he had received 3 weeks before.  It 
was noted that he had headaches "off & on" for 30 years - 
tension.  The assessment was history of chronic sinusitis 
with exacerbation.  In November 1995, sinus problems had not 
improved compared to earlier in the month.  Symptoms were 
positive for sinus headache, congestion and nasal discharge 
that was sometimes bloody.  

VA outpatient treatment records of January 1996 show that the 
veteran complained of nasal congestion, frontal headaches, 
post nasal drip, and bleeding from the sinuses.  X-rays of 
the sinuses revealed mild mucoperiosteal thickening along the 
lateral wall of the right maxillary sinus and surrounding the 
left maxillary sinus; there was no evidence of air-fluid 
levels, opacification or clouding.         
 
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the respiratory system.  
61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran notice of the revised regulations in the 
February 1999 supplemental statement of the case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule, chronic sinusitis was evaluated as 
follows:
? 10 percent if moderate with discharge or crusting or 
scabbing, and infrequent headaches;
? 30 percent if severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence; and 
? 50 percent if post-operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, 
or severe symptoms after repeated operations.  38 C.F.R. § 
4.97, Diagnostic Code 6510 (1996).

Under the current Schedule, chronic sinusitis is evaluated as 
follows:
? 10 percent for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;
? 30 percent for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting; and
? 50 percent following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (effective Oct. 7, 
1996).  

Analysis

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's service-connected sinusitis, under both the old and 
current Schedule.  Under the old criteria, a 50 percent 
rating is warranted if post-operative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
Although the record shows that surgery has been recommended 
from time to time, it is otherwise indicated that the veteran 
has refused surgery.  A critical element for a 50 percent 
rating is absent in this case:  there has been no surgery and 
thus, there are no post operative residuals, including 
chronic osteomyelitis requiring repeated curettage, nor are 
there severe symptoms after repeated operations.  Under the 
old criteria, a rating higher than 30 percent for sinusitis 
is not warranted.  

Under the new criteria, a 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis; or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Similarly, a 50 percent 
rating is not appropriate under the new criteria since the 
symptoms of chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting are not 
associated with radical surgery or repeated surgeries, 
respectively.  As noted above, there has been no surgery for 
this service-connected disability.  In sum, a the 30 percent 
rating that is currently assigned recognizes the episodes of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting, and a higher evaluation under 
Diagnostic Code 6510 is not in order.  

The Board also notes that service connection is in effect for 
rhinitis, which, alternatively, may be rated under Diagnostic 
Code 6501 under the old criteria and Code 6522 under the new 
criteria.  Under the old criteria, a 30 percent rating is 
assigned for chronic atrophic rhinitis with moderate crusting 
and ozena, atrophic changes.  A 50 percent rating is assigned 
with massive crusting and marked ozena, with anosmia.  

Ozena is a disease process characterized by intranasal 
crusting, atrophy, and fetid odor.  STEDMAN'S MEDICAL 
DICTIONARY 1278 (26th Ed. 1995).  Anosmia is the loss of 
sense of smell.  Id. at 95.  This citation is provided purely 
for definitional purposes to aid in the Board's discussion.  
Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 
Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

At his December 1991 hearing and on VA examination in August 
1993, the veteran reported having crusting.  However, the 
medical records do not demonstrate that the nature of any 
crusting was "massive."  Additionally, there are no findings 
of ozena or anosmia in the medical evidence.  Consequently, a 
50 percent rating under the old criteria of Diagnostic Code 
6501 is not warranted.  

Under the new criteria, Diagnostic Code 6522 provides for a 
maximum 30 percent rating for allergic or vasomotor rhinitis 
with polyps.  The Board must also consider whether separate 
ratings are appropriate for sinusitis and rhinitis.  The 
provisions of 38 C.F.R. § 4.14 (1999) preclude the assignment 
of separate ratings for the same manifestations under 
different diagnoses.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
or overlapping with symptomatology of the other conditions. 
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation. Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  

With regard to sinusitis and rhinitis, there is an overlap of 
symptomatology such as to preclude separate ratings under the 
old criteria.  For example, the "old" diagnostic criteria for 
sinusitis and rhinitis both involve the manifestation of 
crusting.  38 C.F.R. § 4.14.  Under the new criteria, the 
disability rating for rhinitis involves a different 
manifestation of "polyps," but the medical evidence in this 
case does not indicate that there have been polyps associated 
with the service-connected rhinitis.  For these reasons, the 
Board finds that separate ratings are not warranted.  


ORDER

A rating in excess of 30 percent evaluation for chronic 
sinusitis and rhinitis for the period from June 26, 1992 is 
denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


